United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10054
                          Summary Calendar



                        GUADALUPE NATIVIDAD,

                        Petitioner-Appellant,

                                versus

         FNU HARO, Warden; OFFICER FNU BLACK, IS Manager,

                       Respondents-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 1:04-CV-27
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Guadalupe Natividad, federal prisoner # 28395-013, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition, which

challenged the calculation of his sentence by officials of the

Bureau of Prisons.

     We asked the parties to address the timeliness of Natividad’s

notice of appeal.    Natividad argues that he did not receive timely

notice of the district court’s judgment denying his petition and

that the district court extended or reopened the time for filing a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-10054
                                    -2-

notice of appeal pursuant to FED. R. APP. P. 4(a)(5) and (6).          The

Government concedes that Natividad’s notice of appeal appears to be

timely pursuant to FED. R. APP. P. 4(a)(6).       We need not determine

whether Natividad’s notice of appeal was timely because his appeal

is frivolous.      See United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000) (because appeal was frivolous, it was unnecessary to

remand the action for a determination of excusable neglect or good

cause for the failure to file a timely notice of appeal).

     When liberally construed, Natividad argues on appeal that a

later    imposed    federal   sentence,   which   was   ordered   to   run

concurrently with an earlier federal sentence, began to run when he

was received in custody on the earlier sentence.             However, a

federal sentence does not run absolutely concurrently with a prior

sentence.   See United States v. Flores, 616 F.2d 840, 841 (5th Cir.

1980).    Because the appeal is without any arguable merit, it is

DISMISSED AS FRIVOLOUS.       5TH CIR. R. 42.2.